DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/11/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-26 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings is acknowledged.

Allowable Subject Matter
7.	Claims 10, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter: 
	
Regarding Claim 10:
	None of the prior art(s) searched, cited and/or disclosed or suggested teaches the print system according to claim 1, wherein the verification apparatus, by reading images of sheets printed by the printing apparatus in predetermined order and comparing the images with corresponding reference images arranged in the predetermined order, determines a quality of the images of the sheets.

Regarding Claim 16:
	None of the prior art(s) searched, cited and/or disclosed or suggested teaches the information processing apparatus according to claim 11, wherein the verification apparatus, by reading images of sheets printed by the printing apparatus in predetermined order and comparing the images with corresponding reference images arranged in the predetermined order, determines a quality of the images of the sheets.

Regarding Claim 18:
	None of the prior art(s) searched, cited and/or disclosed or suggested teaches the printing apparatus according to claim 17, wherein the verification unit, by reading images of sheets printed by the printing unit in predetermined order and comparing the images with corresponding reference images arranged in the predetermined order, determines a quality of the images of the sheets.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

9.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

11.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a printing apparatus…” in claims 1 and 11.
“a verification apparatus…” in claims 1 and 11.
“a storage unit…” in claims 7 and 15.
“a printing unit…” in claim 17.
“a verification unit…” in claim 17.

12.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claims 1 and 11: “a printing apparatus” corresponds to “a printing apparatus 101”. ‘A printing apparatus 101 is connected to an information processing
apparatus 118 via a cable 119. The information processing apparatus 118 is connected to a client computer (PC) 120 via a network 121. The printing apparatus 101 includes an operation panel 102 and sheet-feed decks 103 and 104. Further, an optional deck 105 comprising three layers of sheet-feed decks is connected to the printing apparatus 101. The printing apparatus 101 is, for example, a printing apparatus of an electro-photographic method. Further, the operation panel 102 is, for example, a user interface provided with a touch panel of an electrostatic capacitance method. (See Applicant’s Drawing, Fig. 1B, Printing Apparatus 101 and Applicant’s Specification, Para. [0035]).

(b)	Claims 1 and 11: “a verification apparatus” corresponds to “a verification apparatus 109”. ‘a configuration in which the verification apparatus
109 reads an image of the same sheet a plurality of times, composites the image
data of the plurality of times, and registers the result as a reference image may be
taken. By this process, the verification apparatus 109 can cause the verification
unit 108 to read a sheet on which an image to be a reference image is printed and
register the scanned image data as a reference image. FIG. 5 is a flowchart for describing a basic operation for when the verification apparatus 109 according to the embodiment executes verification. (See Applicant’s Drawing, Figs. 2 and 5, Verification Apparatus 109 and Applicant’s Specification, Para. [0076]-[0078]).

(c)	Claims 7 and 15: “a storage unit” corresponds to “storage unit 236”. ‘FIGS. 7A to 7C depict views illustrating examples of information for the information processing apparatus 118 according to the first embodiment to manage the device configuration of the printing apparatus 101. Incidentally, these pieces of information are stored in the storage unit 236 of the information processing apparatus 118. (See Applicant’s Drawing, Figs. 2 and 7A-7C, Storage Unit 236 and Applicant’s Specification, Para. [0091]).

(d)	Claim 17: “a printing unit” corresponds to “a printing apparatus 101”. ‘A printing apparatus 101 is connected to an information processing apparatus 118 via a cable 119. The information processing apparatus 118 is connected to a client computer (PC) 120 via a network 121. The printing apparatus 101 includes an operation panel 102 and sheet-feed decks 103 and 104. Further, an optional deck 105 comprising three layers of sheet-feed decks is connected to the printing apparatus 101. The printing apparatus 101 is, for example, a printing apparatus of an electro-photographic method. Further, the operation panel 102 is, for example, a user interface provided with a touch panel of an electrostatic capacitance method. (See Applicant’s Drawing, Fig. 1B, Printing Apparatus 101 and Applicant’s Specification, Para. [0035]).

(e)	Claim 11: “a verification unit” corresponds to “a verification unit 108”. ‘the configuration of the verification unit 108 will be described. In the verification unit 108, CISs 315 and 316 are arranged so as to be opposite each other. The CIS 315 is a sensor for reading the top side of the sheet, and CIS 316 is a sensor for reading the bottom side of the sheet. The verification unit 108 scans the sheet using the CISs 315 and 316 when the sheet conveyed to a sheet conveyance path 317 reaches a predetermined position. The image data obtained by the scanning is transmitted to the verification apparatus 109 via the verification apparatus I/F 215, the cable 110, and the verification unit I/F 231. The CPU 226 of the verification apparatus 109 determines whether or not there is a defect in the received image data and notifies the verification unit 108 of the result of determination via the verification unit I/F 231, the cable 110, and the verification apparatus I/F 215 again. With this, the CPU 216 of the verification
unit 108 notifies the large-volume stacker 111 of the received determination result
via the accessory I/Fs 214 and 220.. (See Applicant’s Drawing, Figs. 2 and 5, Verification Unit 108 and Applicant’s Specification, Para. [0064]-[0065]).

13.	Dependent claims 2-6, 8-9, 12-14 and 19-22 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

14.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-15, 17 and 19-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasaki (US PG. Pub. 2021/0072933 A1).

	Referring to Claim 1, Yasaki teaches a print system (See Yasaki, Figs. 1-2. Sect. [0053], Print Verification System) operable to verify a printed sheet (See Yasaki, Fig. 2, Sect. [0055] lines 1-5, During verification, the CPU 238 compares image data obtained by the imaging unit 240 capturing an image of the sheet to be verified with the correct image data saved in the memory 239, and determines whether or not the image printed onto the sheet being verified is normal.), the system comprising:
a printing apparatus (See Yasaki, Figs. 1-2, Printing Apparatus 107) that prints an image on a sheet (See Yasaki, Figs. 1-2, Sect. [0042] lines 1-3 and Sect. [0044], A printing apparatus 107 uses toner to form (print) an image onto paper (a sheet) conveyed from a paper feeder located in a lower part of the printing apparatus 107.);
a verification apparatus (See Yasaki, Figs. 1-2, Verification Apparatus 109) that receives and verifies a sheet printed by the printing apparatus and then conveyed (See Yasaki, Figs. 1-2, Verification Apparatus 109, Sect. [0043] lines 5-8, A verification apparatus 109 determines whether or not an image printed onto a conveyed sheet is normal by reading an image of the sheet and comparing that image with pre-registered correct image data.);
an information processing apparatus (See Yasaki, Fig. 2, PC 103), wherein the information processing apparatus comprises:
at least one processor (See Yasaki, Fig. 2, CPU 201) and at least one memory (See Yasaki, Fig. 2, Memory 202 and HDD 203) configured to (See Yasaki, Fig. 2, CPU 201, Memory 202 and HDD 203 of PC 103, Sect. [0063], By executing a boot program in the memory 202, deploying, in the memory 202, a word processing program saved in the HDD 203, and executing the deployed program, the CPU 201 creates print data, executes printing instructions, and controls the respective devices connected to the system bus 207 to perform various types of processing.):
determine whether or not a device having a discharge tray is present between the printing apparatus and the verification apparatus (See Yasaki, Fig. 3, Sect. [0069] lines 8-15, The large-capacity stacker 110 further includes an escape tray 346 serving as a discharge tray. The escape tray 346 is a discharge tray for discharging a sheet which has been determined by the verification apparatus 109 to be a defective sheet. When a sheet is discharged to the escape tray 346, the sheet is conveyed from the sheet conveyance path 344 to the escape tray 346 via a sheet conveyance path 347.), and 
in a case where it is determined that the device is present, when a timing of sample printing for a user to confirm printing on a sheet is during execution of a print job in which the printing apparatus and the verification apparatus are used (See Yasaki, Sect. [0085] lines 6-16, the CPU 238 determines whether or not a sheet has been conveyed to the verification apparatus 109 from the inserter 108 in a previous stage. If a sheet has been conveyed, the processing advances to step S601, whereas if a sheet has not been conveyed, the processing advances to step S603. In step S603, the CPU 238 reads an image of both surfaces of the sheet using the CISs 331 and 332, and the image data obtained through this reading is saved into the memory 239. Note that at this time, the CPU 238 reads an image of the side or sides of the sheet which are to be verified, i.e., the front side, the back side, or both sides.), control to discharge the sheet printed in the sample printing to the discharge tray (See Yasaki, Fig. 18, Tray 346, Sect. [0119] lines 3-9, In FIG. 18, a print job in which 1000 copies are to be printed is set as the job to be verified. Discharge destination 1802 sets the discharge destination in the job to be verified. Here, the large-capacity stacker 110 is set as the discharge destination, and the escape tray 346 is set as the discharge destination to which sheets determined to have defective images in the verification are discharged.). 

	Referring to Claim 2, Yasaki teaches the print system according to claim 1 (See Yasaki, Figs. 1-2. Sect. [0053], Print Verification System), wherein the device is interposed between the printing apparatus and the verification apparatus and has at least a path that receives the sheet printed by the printing apparatus and conveys the sheet to an apparatus on a downstream side (See Yasaki, Fig. 3, Sect. [0069] lines 1-8 and lines 15-18, The large-capacity stacker 110 can stack a large volume of sheets. The large-capacity stacker 110 includes a stack tray 341 serving as a tray in which sheets are stacked. A sheet that has passed the verification apparatus 109 traverses a sheet conveyance path 344 and enters the large-capacity stacker 110. The sheet is stacked in the stack tray 341 after passing from the sheet conveyance path 344 and through a sheet conveyance path 345…and when conveying a sheet to the finisher 111 (i.e. an apparatus on a downstream side See Fig. 3 of Yasaki), which is in a later stage than the large-capacity stacker 110, the sheet is conveyed through a sheet conveyance path 348.).

	Referring to Claim 3, Yasaki teaches the print system according to claim 1 (See Yasaki, Figs. 1-2. Sect. [0053], Print Verification System), wherein the at least one processor and the at least one memory of the information processing apparatus are further configured to: in the control (See Yasaki, Fig. 2, CPU 201, Memory 202 and HDD 203 of PC 103, Sect. [0063], By executing a boot program in the memory 202, deploying, in the memory 202, a word processing program saved in the HDD 203, and executing the deployed program, the CPU 201 creates print data, executes printing instructions, and controls the respective devices connected to the system bus 207 to perform various types of processing.), in a case where it is determined that the device is not present, not execute the sample printing (See Yasaki, Sect. [0076] lines 1-4, in step S410, the CPU 222 receives a printing instruction from the external controller 102. When no printing instruction is received, processing in step S410 is executed, no print is executed, however a print job from an external controller is received).

	Referring to Claim 4, Yasaki teaches the print system according to claim 3 (See Yasaki, Figs. 1-2. Sect. [0053], Print Verification System), wherein the at least one processor and the at least one memory of the information processing apparatus are further configured to: in the control (See Yasaki, Fig. 2, CPU 201, Memory 202 and HDD 203 of PC 103, Sect. [0063], By executing a boot program in the memory 202, deploying, in the memory 202, a word processing program saved in the HDD 203, and executing the deployed program, the CPU 201 creates print data, executes printing instructions, and controls the respective devices connected to the system bus 207 to perform various types of processing.), in a case where it is determined that the device is not present, further control to display that the sample printing will not be executed (See Yasaki, Fig. 10, Do Not Adopt, Sect. [0110] lines 14-21, a “do not adopt” button 1008 is a button for instructing the image data currently displayed in the display region 1001 not to be adopted as a candidate image for the correct image data. For each of the read images, image data for which the “do not adopt” button 1008 has been pressed is discarded, and the image data is not adopted as a candidate image for the correct image data.).

	Referring to Claim 5, Yasaki teaches the print system according to claim 1 (See Yasaki, Figs. 1-2. Sect. [0053], Print Verification System), wherein the timing of the sample printing is set based on a number of sheets to be printed by the printing apparatus (See Yasaki, Sect. [0100], Sheet number 801 sets the number of sheets for each copy of a print job in which the correct image data is to be registered. When the print job has two or more sheets for each copy, the images of a plurality of sheets can be registered in the verification apparatus 109 as the correct image data. Side settings 802 sets the sides of the sheets to be read when registering the correct image data. Number of sheets to obtain 803 sets the number of pieces of image data to be obtained, superimposed, and averaged in order to generate the correct image data. A “start registration” button 804 instructs the registration of the correct image data. After the “start registration” button 804 is pressed, the CPU 238 of the verification apparatus 109 reads and obtains an image of the sheet which has been conveyed.).

	Referring to Claim 6, Yasaki teaches the print system according to claim 1 (See Yasaki, Figs. 1-2. Sect. [0053], Print Verification System), wherein the timing of the sample printing is based on an instruction of the user (See Yasaki, Sect. [0040] lines 4-12, A user who wishes to print can issue a printing instruction through the printer driver from various types of applications. The printer driver sends print data to the external controller 102 on the basis of the printing instruction from the user. Upon receiving the printing instruction from the PC 103, the external controller 102 performs data analysis and rasterizing processing, and issues a printing instruction including the print data to the image forming apparatus 101.). 

	Referring to Claim 7, Yasaki teaches the print system according to claim 1 (See Yasaki, Figs. 1-2. Sect. [0053], Print Verification System), wherein the information processing apparatus (See Yasaki, Fig. 2, PC 103) further comprising:
a storage unit (See Yasaki, Fig. 2, HDD 203) that stores information of a device connected on a downstream side of the printing apparatus in the print system (See Yasaki, Fig. 2, Sect. [0063] lines 17-19, The HDD 203 stores programs, data, and the like required for operations such as printing processing.), 
wherein the at least one processor and the at least one memory of the information processing apparatus are configured to (See Yasaki, Fig. 2, CPU 201, Memory 202 and HDD 203 of PC 103, Sect. [0063], By executing a boot program in the memory 202, deploying, in the memory 202, a word processing program saved in the HDD 203, and executing the deployed program, the CPU 201 creates print data, executes printing instructions, and controls the respective devices connected to the system bus 207 to perform various types of processing.):
in the determination (See Yasaki, Sect. [0069] lines 8-12, The large-capacity stacker 110 further includes an escape tray 346 serving as a discharge tray. The escape tray 346 is a discharge tray for discharging a sheet which has been determined by the verification apparatus 109 to be a defective sheet.), determine whether or not a device having a discharge tray is present between the printing apparatus and the verification apparatus based on the information stored in the storage unit (See Yasaki, Sect. [0057] lines 8-10, The CPU 245 performs various types of control required for discharging sheets in accordance with a control program stored in the memory 246).

	Referring to Claim 8, Yasaki teaches the print system according to claim 1 (See Yasaki, Figs. 1-2. Sect. [0053], Print Verification System), wherein the at least one processor and the at least one memory of the information processing apparatus are further configured to: in the control (See Yasaki, Fig. 2, CPU 201, Memory 202 and HDD 203 of PC 103, Sect. [0063], By executing a boot program in the memory 202, deploying, in the memory 202, a word processing program saved in the HDD 203, and executing the deployed program, the CPU 201 creates print data, executes printing instructions, and controls the respective devices connected to the system bus 207 to perform various types of processing.), in a case where it is determined that the device is present and that the discharge tray of the device cannot be used (See Yasaki, Sect. [0070] lines 6-14, The finisher 111 includes two discharge trays 351 and 352, and the sheet is discharged to the discharge tray 351 via a sheet conveyance path 353. However, finishing processing such cannot be performed in the sheet conveyance path 353. When performing finishing processing the sheet is discharged to the discharge tray 352.), not execute the sample printing and display that the sample printing will not be executed (See Yasaki, Fig. 10, Do Not Adopt, Sect. [0110] lines 14-21, a “do not adopt” button 1008 is a button for instructing the image data currently displayed in the display region 1001 not to be adopted as a candidate image for the correct image data. For each of the read images, image data for which the “do not adopt” button 1008 has been pressed is discarded, and the image data is not adopted as a candidate image for the correct image data.).

	Referring to Claim 9, Yasaki teaches the print system according to claim 1 (See Yasaki, Figs. 1-2. Sect. [0053], Print Verification System), wherein the at least one processor and the at least one memory of the information processing apparatus are further configured to (See Yasaki, Fig. 2, CPU 201, Memory 202 and HDD 203 of PC 103, Sect. [0063], By executing a boot program in the memory 202, deploying, in the memory 202, a word processing program saved in the HDD 203, and executing the deployed program, the CPU 201 creates print data, executes printing instructions, and controls the respective devices connected to the system bus 207 to perform various types of processing.):
cause the printing apparatus to execute the sample printing (See Yasaki, Sect. [0040] lines 8-12, Upon receiving the printing instruction from the PC 103, the external controller 102 performs data analysis and rasterizing processing, and issues a printing instruction including the print data to the image forming apparatus 101.), 
wherein in the control, in a case where the printing apparatus is caused to execute the sample printing, when it is determined that the device having the discharge tray is not present, instructs to discharge a sheet printed in the sample printing to a discharge tray of the printing apparatus (See Yasaki, Sect. [0091], The processing then advances to step S607, where the CPU 238 instructs the printing apparatus 107 to discharge the sheet to the stack tray 341 of the large-capacity stacker 110. The processing then advances to step S601. Accordingly, upon receiving that instruction, the printing apparatus 107 controls the large-capacity stacker 110 through the communication cables 254 so that the sheet is discharged to the stack tray 341 of the large-capacity stacker 110. Note that the discharge destination used at this time is based on a discharge destination set through a setting screen illustrated in FIG. 18).

	Referring to Claim 11, arguments analogous to claim 1 are applicable herein.   Thus, the apparatus of claim 11 is rejected for the same reasons as discussed in the rejection of claim 1.

	Referring to Claim 12, arguments analogous to claim 2 are applicable herein.   Thus, the apparatus of claim 12 is rejected for the same reasons as discussed in the rejection of claim 2.

	Referring to Claim 13, arguments analogous to claim 3 are applicable herein.   Thus, the apparatus of claim 13 is rejected for the same reasons as discussed in the rejection of claim 3.

	Referring to Claim 14, arguments analogous to claim 4 are applicable herein.   Thus, the apparatus of claim 14 is rejected for the same reasons as discussed in the rejection of claim 4.

	Referring to Claim 15, arguments analogous to claim 7 are applicable herein.   Thus, the apparatus of claim 15 is rejected for the same reasons as discussed in the rejection of claim 7.

	Referring to Claim 17, arguments analogous to claim 1 are applicable herein.   Thus, the apparatus of claim 17 is rejected for the same reasons as discussed in the rejection of claim 1.

	Referring to Claim 19, arguments analogous to claim 3 are applicable herein.   Thus, the apparatus of claim 19 is rejected for the same reasons as discussed in the rejection of claim 3.

	Referring to Claim 20, arguments analogous to claim 4 are applicable herein.   Thus, the apparatus of claim 20 is rejected for the same reasons as discussed in the rejection of claim 4.
	
Referring to Claim 21, arguments analogous to claim 5 are applicable herein.   Thus, the apparatus of claim 21 is rejected for the same reasons as discussed in the rejection of claim 4.

	Referring to Claim 22, arguments analogous to claim 6 are applicable herein.   Thus, the apparatus of claim 22 is rejected for the same reasons as discussed in the rejection of claim 6.

	Referring to Claim 23, the structural elements of apparatus claim 1 perform all of the steps of method claim 23.  Thus, claim 23 is rejected for the same reasons discussed in the rejection of claim 1.
	
Referring to Claim 24, the structural elements of apparatus claim 17 perform all of the steps of method claim 24.  Thus, claim 24 is rejected for the same reasons discussed in the rejection of claim 17.

	Referring to Claim 25, arguments analogous to claim 1 are applicable herein.  Thus, the non-transitory computer-readable storage medium is explicitly/inherently taught as evidenced by (See Sect. [0060], [0066], [0084], CPU 111, EEPROM 113A, etc.) and various memories stored therein.
	
Referring to Claim 26, arguments analogous to claim 17 are applicable herein.  Thus, the non-transitory computer-readable storage medium is explicitly/inherently taught as evidenced by (See Sect. [0060], [0066], [0084], CPU 111, EEPROM 113A, etc.) and various memories stored therein.

Cited Art
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamanaka et al. (US PG. Pub. 2019/0332048 A1) discloses The printer includes an image forming unit which forms an image on a sheet and a media sensor which detects a characteristic of the sheet. If the characteristics of the sheet do not support automatic double-sided printing, the printer forms an image on the first side of the sheet and discharges the sheet to an FD sheet discharge portion or an FU sheet discharge portion. After discharging the sheet, the printer instructs a user to place the discharged sheet on a cassette or a manual feed tray. If the sheet having the image formed on the first side is placed on the cassette or the manual feed tray, the printer forms an image on a second side of the sheet. In this manner, the printer can perform the double-sided printing even if the sheet does not support the automatic double-sided printing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677